Case: 12-13892         Date Filed: 02/01/2013   Page: 1 of 5

                                                                       [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-13892
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 8:12-cv-01198-EAK-EAJ



RANDALL TOWNSEND,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                 versus

HEATHER M. GRAY,
Individually,
HEATHER M. GRAY,
Attorney at Law, et al.,

llllllllllllllllllllllllllllllllllllllll                              Defendants-Appellees.



                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________
                                      (February 1, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.
                Case: 12-13892        Date Filed: 02/01/2013       Page: 2 of 5



PER CURIAM:

       Randall Townsend, proceeding pro se, appeals the district court’s dismissal

of his amended complaint and the district court’s denial of his motions for

reconsideration and recusal. On appeal, Townsend argues the district court abused

its discretion by (1) dismissing his amended complaint, (2) denying his motion for

reconsideration, and (3) denying his motion for recusal. After review, we affirm

the district court.

                                                I.

       Townsend first argues the district court abused its discretion in dismissing

his amended complaint for failure to comply with Federal Rule of Civil Procedure

8(a). Rule 8(a) requires, inter alia, that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2).

       We review for abuse of discretion the district court’s dismissal of a case for

failure to comply with the rules of the court. Zocaras v. Castro, 465 F.3d 479, 483

(11th Cir. 2006). We use a two-part test for determining when a case should be

dismissed as a sanction.1 “[A] dismissal with prejudice, whether on motion or sua


       1
         The district court did not indicate whether the dismissal was with or without prejudice,
but such a “dismissal operates as an adjudication on the merits.” Cohen v. Carnival Cruise

                                                2
                Case: 12-13892        Date Filed: 02/01/2013   Page: 3 of 5

sponte, is an extreme sanction that may be properly imposed only when: (1) a

party engages in a clear pattern of delay or willful contempt (contumacious

conduct); and (2) the district court specifically finds that lesser sanctions would

not suffice.” Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337–38

(11th Cir. 2005) (quotation omitted). “[F]indings satisfying both prongs of our

standard are essential before dismissal with prejudice is appropriate,” id. at 1339,

although we have found implicit in an order the findings necessary to support

dismissal, see, e.g., Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985).

       The district court’s dismissal of Townsend’s amended complaint was not an

abuse of discretion. Though brief, the district court’s dismissal order made a

sufficient finding of willful misconduct, noting that Townsend “well knows” the

requirements and rules, but that after being afforded an opportunity to file a

conforming complaint, his pleadings still failed to comply. Moreover, the district

court’s finding is correct. Townsend’s amended complaint named over 200

defendants, the vast majority of which had no obvious connection to his

underlying grievances. Although the district court did not make an explicit

finding that lesser sanctions were inadequate, its dismissal order came after

Townsend failed to comply with its previous order to file adequate pleadings. The


Lines, Inc., 782 F.2d 923, 924 n.1 (11th Cir. 1986).

                                                3
               Case: 12-13892     Date Filed: 02/01/2013      Page: 4 of 5

record therefore “supports an implicit finding that any lesser sanction than

dismissal would not have served the interests of justice.” Goforth, 766 F.2d at

1535.

                                          II.

        Townsend next argues it was improper for the district court to rule on the

reconsideration motion because the motion was directed to the Chief Judge.

Townsend offers no authority for the proposition that his motion should have been

decided by another judge. To the contrary, the decision to grant a motion for

reconsideration “is committed to the sound discretion of the district judge.”

Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806

(11th Cir. 1993). Moreover, the district court did not abuse its discretion in

denying the motion. See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007)

(stating the only grounds for granting a motion for reconsideration “are

newly-discovered evidence or manifest errors of law or fact”).

                                          III.

        Finally, Townsend contends the district court judge was biased, as

evidenced by how quickly his case was dismissed. He also argues it was improper

for the district court judge to rule on the recusal motion.




                                           4
                Case: 12-13892        Date Filed: 02/01/2013       Page: 5 of 5

       We review for abuse of discretion the district court’s denial of a recusal

motion. Draper v. Reynolds, 369 F.3d 1270, 1274 (11th Cir. 2004). As relevant,

28 U.S.C. § 455 requires recusal if a judge’s “impartiality might reasonably be

questioned.” Id. § 455(a).2 Judicial rulings, unaccompanied by claims of bias

based on an extrajudicial source, will “almost never constitute a valid basis for a

bias or partiality motion.” Liteky v. United States, 114 S. Ct. 1147, 1157 (1994).

       The district court did not abuse its discretion by failing to refer the recusal

motion to another judge or by summarily denying Townsend’s recusal motion.

The district court’s entry of a dismissal order for failure to prosecute, which was

later reversed, and its prompt disposition of Townsend’s case after receiving his

amended complaint, constitute the type of judicial conduct that will not support a

claim of bias. Liteky, 114 S. Ct. at 1157.

       AFFIRMED.




       2
           The other recusal statute, 28 U.S.C. § 144, is inapplicable because Townsend did not
file the requisite affidavit. See United States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004).

                                                5